Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2009/0149716 to Diao et al., U.S. Patent Pub. No. 2005/0251177 to Saadat et al., and U.S. Patent Pub. No. 2006/0189845 to Maahs et al. disclose a system including a catheter having a proximal region and a distal region that includes a first lumen configured and dimensioned to receive an endoscope, a second lumen configured and dimensioned to receive a first flexible tube. The system includes a retractor system positioned at a distal end of the catheter including a first flexible element, a second flexible element, and third and fourth flexible elements that are movable from a non-expanded insertion position to an expanded position forming a substantially symmetric expanded cage to form a working space such that flexible tubes are capable of moving within the working space of the expanded cage. The prior art fails to teach or disclose, however, the first endoscopic tool movable to a curved position beyond the distal region of the flexible catheter, the curved position including a first curved portion extending away from the longitudinal axis thereof, and the second flexible tube having a second channel extending therethrough for removably receive a second endoscopic tool, the second endoscopic tool movable to a curved position beyond the distal region of the flexible catheter, the curved position including a first curved portion extending away from the longitudinal axis thereof, and a second curved portion extending toward the longitudinal axis thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,504. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a system including a flexible catheter having a proximal region and a distal region, a first flexible tube and a second flexible tube, the first flexible tube having a first channel extending through a longitudinal axis thereof, a distal portion of the first flexible tube movable to a curved position with respect to the longitudinal axis when extended distally beyond the distal region of the flexible catheter, the second flexible tube having a second channel extending through a longitudinal axis thereof, a distal portion of the second flexible tube movable to a curved position with respect to the longitudinal axis when extended distally beyond the distal region of the flexible catheter, the curved position of the first flexible tube includes a first curved portion extending away from the longitudinal axis thereof, and a second curved portion extending toward the longitudinal axis thereof, and wherein the curved position of the second flexible tube includes a first curved portion extending away from the longitudinal axis thereof, and a second curved portion extending toward the longitudinal axis thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775